—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered May 13, 1997, convicting him of criminal sale of a controlled substance in the third degree (three counts), after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determina*411tion should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claim that the court improperly denied his motion to preclude the identification testimony without a hearing is without merit inasmuch as the People established that the identification of the defendant was confirmatory (see, People v Wharton, 74 NY2d 921, 922-923). Joy, J. P., Goldstein, McGinity and Feuerstein, JJ., concur.